Citation Nr: 1824353	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-06 286	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In March 2018, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In November 2005, the RO denied reopening the Veteran's service connection claim for an acquired psychiatric disability; the Veteran did not appeal that determination.

2.  In December 2006, the RO denied reopening the Veteran's service connection claim for a respiratory disability; the Veteran did not appeal that determination.

3.  The RO denied service connection for psychiatric disability in prior unappealed rating decision dated in 1993, 2005, 2009 and February 2010.  

4.  The evidence added to the record subsequent to the February 2010 rating decision, is cumulative and redundant of the evidence previously considered..

5.  The evidence added to the record subsequent to the December 2006 rating decision, which denied the petition to reopen the service connection claim for a respiratory disability, is cumulative and redundant of the evidence previously considered. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the service connection claim for an acquired psychiatric disability.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has not been received to reopen the service connection claim for a respiratory disability.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence for a respiratory disability

Generally, a claim that has been denied in a final rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the Board observes that the RO first denied service connection for a respiratory disability in September 1993.  The RO denied petitions to reopen the claim in April 2005 and December 2006.  Since the Veteran did not file timely notices of disagreement (NODs) with these determinations, they became final.  See 38 U.S.C. § 7105 (2012).

The Board acknowledges that the Veteran has sought service connection for his respiratory disability, to include as due to vaccinations received during active duty.  See, e.g., Veteran Statement, 1 (Aug. 17, 1981).  The Board also acknowledges that the Veteran previously contended that his episodes of coughing up mucous were a manifestation of his claimed respiratory disability.  See, e.g., Veteran Statement, 1 (Nov. 7, 1990).  In the prior denials, the unestablished fact necessary to substantiate his claim has been competent and credible evidence of a nexus between the claimed disability and these reported in-service events.  

Following the Veteran's most recent petition to reopen the claim, the Board observes that his submitted evidence was cumulative and redundant of that described above.  See, e.g., Hearing Transcript, 10-12 (Mar. 15, 2018).  The Veteran's testimony reiterates his belief of a relationship between his active duty vaccinations/active duty symptoms and his current respiratory problems, but these have been his contention since the initial claim.  The evidence also shows on-going physical illnesses, but not medically associated with active service.  Therefore, the Board must find that new and material evidence has not been submitted; consequently, the petition to reopen the previously denied claim must be denied.  See 38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

New and material evidence for an acquired psychiatric disability

The Veteran was originally denied service connection for a psychiatric disability in a September 1993 rating action.  This was based on a finding there was no record of the disability in service, or within the first year post service.  The decision was confirmed in a December 1993 rating.  A claim to reopen was denied in an April 2005 rating action, since the additional evidence received was cumulative.  (It simply showed on-going post service treatment.)  The claim was denied again in a November 2005 rating action.  At the time, the diagnosis of post traumatic stress disorder also was considered.  At this time, the evidence was considered as failing to show any psychiatric disorder in service or within the first post service year, and as to PTSD, the Veteran did not submit records showing treatment/a diagnosis for the condition, nor provide information as to any stressor for verification.  

In January 2009, service connection for psychiatric disability and for PTSD was yet again denied.  No probative evidence linked a psychiatric disability to service, nor was PTSD shown as diagnosed, and there remained a lack of evidence of a corroborated or confirmed stressor.  The Veteran subsequently submitted treatment records reflecting he had a diagnostic assessment of PTSD, considered to be secondary to a non-combat stressor; the Veteran stated he witnessed a murder.  The RO issued another rating action in February 2010, reopening the Veteran's claim, but denying it on the merits, noting the absence of a corroborated or confirmed stressor relating to the PTSD diagnosis.  He submitted a notice of disagreement in March 2010.  A statement of the case was issued in June 2011, and as the Veteran did not perfect an appeal, the decision became final.  In January 2012, the Veteran sought to reopen the matter, and this was denied in a November 2012 decision.  It is from this decision that the present appeal arises.  

The evidence submitted since the 2010 decision, is cumulative as it reflects the Veteran received treatment for his psychiatric disability, including PTSD, and the Veteran's claimed stressor remains his uncorroborated report of witnessing a murder.  The Veteran's hearing testimony similarly recounts his long standing contentions.  Therefore, the Board must find that new and material evidence has not been submitted; consequently, the petition to reopen the previously denied claim must be denied.  See 38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).




ORDER

The petition to reopen the service connection claim for a respiratory disability is denied. 

The petition to reopen the service connection claim for an acquired psychiatric disability is denied.   



______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


